Citation Nr: 1519405	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-11 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral knee disorders. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

The Veteran was afforded a VA examination in January 2013.  At that time the examiner noted that he could not provide the requested etiological opinion without resorting to speculation.  The examiner noted that he conducted a review of the claims file, including the Veteran's available service treatment records.  After a review of these records, the examiner stated that a service separation examination was not available for review.  However, upon independent review of the service treatment records, the Board finds that the Veteran's July 1984 clinical separation examination report is, in fact, associated with the service treatment records submitted by the Veteran himself in February 2006.  Therefore, not only is the January 2013 VA examination report inadequate due to its speculative nature, but also due to the fact that the examiner did not review all of the relevant evidence of record.  Therefore, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Board notes that the Veteran has reported that he underwent numerous post-service surgeries to both his right and left knees as a result to his in-service knee injuries.  However, the private medical records of these reported surgeries have been deemed unavailable.  Therefore, the Board asks that on examination, the VA examiner comment as to any residuals from the reported surgeries in order to verify their occurrence.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2.  Following completion of the above, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any currently present bilateral knee disabilities.  The claims file should be made available to and reviewed by the examiner, including service treatment records.  All indicated tests and studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any currently diagnosed right or left knee disorders are related to his active service, to include any injury therein.  

The complete rationale for all opinions expressed must be provided.  The examiner is asked to specifically address the Veteran's reported history of surgeries to his right and left knees and comment on any residuals of such.   

3.  When the development requested has been completed, and the AOJ AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

